Case 2:20-cv-00105-JPH-DLP Document 6 Filed 05/21/20 Page 1 of 5 PageID #: 20




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

JOE HOWARD MCCLAIN,                                    )
                                                       )
                              Plaintiff,               )
                                                       )
                        v.                             )   No. 2:20-cv-00105-JPH-DLP
                                                       )
MELODEE SUE DICKERSON,                                 )
DENNIS ALEXANDER,                                      )
HERMAN F. BUSSE Judge,                                 )
JUDY PYNE Detective,                                   )
BECK Prosecutor,                                       )
                                                       )
                              Defendants.              )

                                                 ORDER

         Plaintiff, Joe Howard McClain 1, an inmate at Wabash Valley Correctional

Facility, filed this 42 U.S.C. § 1983 complaint alleging that Defendants violated

his constitutional rights.

                         I.      Granting in forma pauperis status

         Mr. McClain’s motion to proceed in forma pauperis, dkt. [2]; dkt. [3], is

GRANTED. See 28 U.S.C. § 1915(a). While in forma pauperis status allows Mr.

McClain to proceed without prepaying the filing fee, he remains liable for the

full fees. Ross v. Roman Catholic Archdiocese of Chicago, 748 F. App’x 64, 65

(7th Cir. Jan. 15, 2019) (“Under 28 U.S.C. § 1915(a), a district court may allow

a litigant to proceed ‘without prepayment of fees,’ . . . but not without ever

paying fees.”). No payment is due at this time.

                                           II.    Screening


1   Mr. McClain was convicted of rape in Allen County, Indiana on October 10, 1978.

                                                   1
Case 2:20-cv-00105-JPH-DLP Document 6 Filed 05/21/20 Page 2 of 5 PageID #: 21




      A. Screening Standard

      Because Mr. McClain is a prisoner as defined by 28 U.S.C. § 1915A(c),

the Court must screen his complaint under 28 U.S.C. § 1915A(b). Under this

statute, the Court must dismiss a complaint or any claim within a complaint

which “(1) is frivolous, malicious, or fails to state a claim upon which relief may

be granted; or (2) seeks monetary relief from a defendant who is immune from

such relief.” 28 U.S.C. § 1915A(b). In determining whether the amended

complaint states a claim, the Court applies the same standard as when

addressing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6).

See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

      [the] complaint must contain sufficient factual matter, accepted as
      true, to state a claim for relief that is plausible on its face. A claim
      has facial plausibility when the plaintiff pleads factual content that
      allows the court to draw the reasonable inference that the
      defendant is liable for the misconduct alleged.


Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints are construed

liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

      B. The Complaint

      The complaint is brought under 42 U.S.C. § 1983. The complaint names

five defendants: (1) Melodee Dickerson; (2) Dennis Alexander; (3) Judge

Herman Busse; (4) Prosecutor Beck; and (5) Detective Judy Pyne.

      Mr. McClain alleges that Ms. Dickerson falsely told Detective Pyne that

Mr. Dickerson had raped her. He alleges that Detective Pyne obtained an

Affidavit of Probable Cause even though she knew that Mr. McClain committed
                                         2
Case 2:20-cv-00105-JPH-DLP Document 6 Filed 05/21/20 Page 3 of 5 PageID #: 22




no crime. He further alleges that he was charged with rape and sodomy, the

same charges that were dismissed in the previous year. Mr. McClain asserts

that he was maliciously prosecuted in September 1978 even though he

committed no crime.

      C. Discussion

      Mr. McClain raises these same claims against Ms. Dickerson, Mr.

Alexander, Judge Busse, and Prosecutor Beck in 2:20-cv-57-JRS-DLP (dkt. 1;

dkt. 9). “The district court has broad discretion to dismiss a complaint “‘for

reasons of wise judicial administration . . . whenever it is duplicative of a

parallel action already pending in another federal court.’” McReynolds v. Merrill

Lynch & Co., 694 F.3d 873, 888–89 (7th Cir. 2012) (quoting Serlin v. Arthur

Andersen & Co., 3 F.3d 221, 223 (7th Cir. 1993)). “A suit is duplicative if the

“‘claims, parties, and available relief do not significantly differ between the two

actions.’” Id. (quoting Ridge Gold Standard Liquors, Inc. v. Joseph E. Seagram &

Sons, Inc., 572 F. Supp. 1210, 1213 (N.D. Ill. 1983)). Therefore, any claims

against these defendants are dismissed without prejudice.

      In addition, any claim against Detective Pyne for obtaining a probable

cause affidavit after knowing that Mr. McClain committed no crime must be

dismissed. “Fourth Amendment claims for false arrest or unlawful searches

accrue at the time of (or termination of) the violation.” Dominguez v. Hendley,

545 F.3d 585, 589 (7th Cir. 2008); see also Gilbert v. Cook, 512 F.3d 899, 901

(7th Cir. 2008) (“Wallace v. Kato, 549 U.S. 384 (2007), holds that Heck does not

affect litigation about police conduct in the investigation of a crime . . .”).


                                          3
Case 2:20-cv-00105-JPH-DLP Document 6 Filed 05/21/20 Page 4 of 5 PageID #: 23




Indiana’s two-year limitations period for personal injury suits applies to Section

1983 claims. Johnson v. City of South Bend, 680 F. App’x 475, 476 (7th Cir.

2017) (citing Ind. Code § 34-11-2-4; Behavioral Inst. of Ind., LLC v. Hobart City

of Common Council, 406 F.3d 926, 929 (7th Cir. 2005)); Serino v. Hensley, 735

F.3d 588, 591 (7th Cir. 2013). The statute of limitations has run for any false

arrest and unlawful search claims because it would have accrued two years

after Mr. McClain’s criminal trial occurred in 1978. Mr. McClain did not file

this complaint until February 21, 2020. Dkt. 1. Accordingly, any false arrest

or unlawful search claims against Detective Pyne must be dismissed with

prejudice.

      Furthermore, a malicious prosecution claim does not accrue until the

criminal proceeding that gave rise to it ends in the plaintiff’s favor. Savory v.

Cannon, 947 F.3d 409, 427 (7th Cir. 2020) (“Without favorable termination, a

plaintiff lacks ‘a complete and present cause of action.’”); Heck v. Humphrey,

512 U.S. 477, 484 (1994) (“One element that must be alleged and proved in a

malicious prosecution action is termination of the prior criminal proceeding in

favor of the accused.”). Mr. McClain does not allege that he was acquitted of

the rape charge. Accordingly, any malicious prosecution claim against

Detective Pyne must be dismissed without prejudice.

                                III.   Conclusion

      Mr. McClain’s complaint therefore must be dismissed. He shall have

through June 22, 2020 to file an amended complaint or show cause why this




                                         4
Case 2:20-cv-00105-JPH-DLP Document 6 Filed 05/21/20 Page 5 of 5 PageID #: 24




case should not be dismissed. If Mr. McClain does not do so, the Court will

dismiss this case without further notice.

SO ORDERED.

Date: 5/21/2020




Distribution:

JOE HOWARD MCCLAIN
14421
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838




                                       5
